Citation Nr: 0103346	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  96-16 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000).


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Esq., 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and JMC


INTRODUCTION

The veteran served on active duty from April 1961 to August 
1964.

This case was mostly recently before the Board of Veterans' 
Appeals (Board) in January 1998, when entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 was denied.

The United States Court of Appeals for Veterans Claims 
(Court), in response to a joint motion by the parties, issued 
an order on September 14, 2000, vacating the Board's January 
15, 1998 decision, and remanding the case to the Board for 
further action pursuant to the directives of the order.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In the Joint motion, the parties agreed that the Board should 
order an examination to obtain an opinion as to the probably 
etiology of arachnoiditis.

In November 2000 the representative submitted additional 
medical evidence and requested a hearing before a Veterans 
Law Judge at the RO.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing. 38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2000).  Pursuant to 38 C.F.R. § 20.700 (2000). A 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

Under the circumstances, this case is remanded to the RO for 
the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should arrange for an 
examination of the veteran by an 
appropriate specialist for the purpose of 
ascertaining the probable etiology of 
arachnoiditis.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination. The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.

The examiner must be requested to express 
an opinion as to the probable etiology of 
arachnoiditis, and address whether 
myelograms performed by VA were in any 
way responsible therefor.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

3.  The RO should take appropriate action 
to schedule the appellant for a personal 
hearing at the RO before a Veterans Law 
Judge sitting at the RO.  A copy of the 
notice to the appellant should be placed 
in the record.

Thereafter, the case should be returned to the Board for 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  

The purpose of this remand is to accord the appellant due 
process of law.  The appellant need take no action until he 
is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


